Citation Nr: 9916018	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  94-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for actinic keratosis 
of the left hand as the result of mustard gas exposure.

2.  Entitlement to service connection for seborrheic 
keratosis of the right forearm as the result of mustard gas 
exposure.

3.  Entitlement to service connection for skin cancer as the 
result of mustard gas exposure.

4.  Entitlement to service connection for a scar of the left 
ventral forearm as the result of mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  His appeal ensues from an April 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Fort Snelling, Minnesota (RO).  In October 1996, the Board of 
Veterans' Appeals (Board) remanded this claim to the RO for 
additional development.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the veteran currently has actinic keratosis of the left hand 
or skin cancer. 

2.  There is no competent medical evidence linking seborrheic 
keratosis of the right forearm to the veteran's period of 
active service.

3.  Service department records refute the veteran's 
allegation that he was a mustard gas patch test subject 
during active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
actinic keratosis of the left hand as the result of mustard 
gas exposure is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
seborrheic keratosis of the right forearm as the result of 
mustard gas exposure is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for skin 
cancer as the result of mustard gas exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  A scar of the left ventral forearm was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Actinic Keratosis, Seborrheic Keratosis, Skin Cancer

The veteran claims that he is entitled to service connection 
for several skin disorders and a scar of the left forearm 
because they developed during active service, as a result of 
being a mustard gas patch test subject.  The Board must 
determine whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of well-grounded claims, there is no duty to assist 
the veteran in developing the facts pertinent to his claims, 
and the claims must fail.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468. 

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1998), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts that he was a subject of mustard gas 
patch testing in 1942.  Service department records do not 
confirm the veteran's assertion, but for the purpose of 
determining well groundedness, the Board accepts the 
assertion as true.  Certainly the veteran is competent to 
testify that a substance of some sort was placed on his arm 
during active service.  

Regardless, there is no evidence, beyond the veteran's 
statements, that he currently has actinic keratosis or skin 
cancer.  According to a notation from a private physician, 
the veteran had actinic keratosis removed from his left hand 
in March 1986.  However, during a VA examination in August 
1997, an examiner noted that there was no evidence of 
recurrent or residual actinic keratosis.  In addition, 
although the claims file contains medical records dated as 
early as 1954, there is no evidence showing that the veteran 
has ever been treated for or diagnosed with skin cancer.  
During the August 1997 examination, an examiner confirmed 
that the veteran did not have skin cancer of any type. 

The record is questionable regarding whether the veteran 
currently has seborrheic keratosis of the right forearm.  
During the August 1997 VA examination, the examiner did not 
diagnose seborrheic keratosis.  However, he evaluated the 
veteran's left hand and forearm only, not his right forearm.  
In March 1986, the veteran was diagnosed with seborrheic 
keratosis of the right forearm.  As the private physician who 
diagnosed the lesion did not note that he removed it, the 
Board is willing to accept that it still exists on the 
veteran's right forearm.  Regardless, the record lacks 
competent medical evidence linking the veteran's seborrheic 
keratosis to his period of active service, including any 
exposure to mustard gas.

The veteran is not qualified to diagnose actinic keratosis or 
skin cancer or to etiologically link his seborrheic keratosis 
to his period of active service; therefore, his statements, 
alone, do not constitute competent medical evidence of a 
current disability or nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  Inasmuch as the 
record lacks competent medical evidence establishing that the 
veteran currently has actinic keratosis of the left hand 
and/or skin cancer and linking seborrheic keratosis of the 
right forearm to the veteran's period of active service, 
these claims must be denied as not well grounded. 

The veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for actinic keratosis of the left hand, seborrheic 
keratosis of the right forearm, and skin cancer; therefore, 
the VA is under no duty to assist him in developing the facts 
pertinent to these claims.  See Epps, 126 F.3d at 1468.  As 
the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  That notwithstanding, the Board views its discussion 
as sufficient to inform the veteran of the elements necessary 
to well ground his claims and to explain why his current 
attempt fails.

The Board recognizes that these claims were denied by the RO 
on the merits, rather than as not well grounded.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that when an RO does not specifically address 
the question of whether a claim is well grounded but rather 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  In 
light of this holding, the Board finds that the veteran is 
not prejudiced by the manner in which the Board has disposed 
of his claim.

II.  Scar

Based on the veteran's assertion that a substance was placed 
on his left arm during active service, which, as stated 
previously, is presumed to be credible for the purpose of 
determining well groundedness, and on an August 1997 opinion 
of a VA examiner linking a scar on the veteran's left ventral 
forearm to the in-service appplication of mustard gas, the 
Board finds this claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
VA has fulfilled its duty to assist by properly and fully 
developing all relevant evidence necessary for the equitable 
disposition of the veteran's claim.  

A veteran may be granted service connection for disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  The veteran in this case 
served on active duty during World War II from July 1942 to 
January 1946.  Allegedly, in July, August, or September of 
1942, while he was serving at Great Lakes Training Center, he 
was the subject of mustard gas patch testing.  The RO made 
several attempts to verify the veteran's allegation.  In 
April 1992, the RO contacted VA's Central Office and learned 
that mustard gas patch testing at Great Lakes Training Center 
was conducted under the auspices of the University of 
Chicago.  The RO then contacted the University of Chicago, 
which responded that the Navy retained all records pertaining 
to the subjects who were bussed in from Great Lakes Training 
Center for patch testing.  In November 1996, after additional 
queries by the RO, the National Personnel Records Center and 
the Naval Research Laboratory indicated that it had no record 
of the veteran's involvement in mustard gas patch or chemical 
warfare testing.  

Clearly, the service department records refute the veteran's 
assertion that he was the subject of mustard gas patch 
testing in service.  His representative contends that, 
despite evidence to the contrary, the veteran's assertion 
should be accepted as true pursuant to 38 U.S.C.A. § 1154.  
Although this provision applies to the veteran because he 
engaged in combat during a period of war, it does not help 
his claim.  The veteran's lay assertion that he was the 
subject of mustard gas patch testing does not constitute 
sufficient proof of service connection for a scar resulting 
from that testing because it is inconsistent with the 
circumstances of his service.  The testing at issue was 
conducted during training; therefore, hardship would not have 
been incurred by recording the subjects who participated 
therein.  According to the letters from the University of 
Chicago, National Personnel Records Center and the Naval 
Research Laboratory, military and university personnel did in 
fact record the names of all participants and those records 
are retained by the Navy.  

Inasmuch as there is an official record of mustard gas patch 
test participants available and that record does not list the 
veteran as a participant, the VA examiner's opinion linking 
the veteran's scar of the right arm to patch testing does not 
satisfy the nexus requirement.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a scar of the left 
ventral forearm. 


ORDER

Service connection for actinic keratosis of the left hand is 
denied.

Service connection for seborrheic keratosis of the right 
forearm is denied.  

Service connection for skin cancer is denied.

Service connection for a scar of the left ventral forearm is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

